— McCarthy, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Comptroller which denied petitioner’s application for disability retirement benefits.
Petitioner applied for disability retirement benefits after he was injured at work. His application was initially denied and petitioner sought a hearing and redetermination. At the hearing, the Hearing Officer denied petitioner’s request to submit certain medical records in support of his claim because he had not provided the records to respondent New York State and Local Retirement System within the 45-day period set forth by the Retirement System (see 2 NYCRR 317.9 [b]). The Hearing Officer denied petitioner’s application on the basis that petitioner is not permanently incapacitated from performing his work duties as the result of his 2007 workplace accident. The Comptroller accepted the Hearing Officer’s findings of fact and conclusions of law and this proceeding ensued.
Respondents have advised this Court that the Comptroller *970has agreed to administratively annul the determination and return the matter to the Hearing Officer for further proceedings at which petitioner’s additional medical records shall be admitted into evidence and considered in connection with his application. Accordingly, we find that petitioner has been provided with all the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Whipple v New York State & Local Retirement Sys., 91 AD3d 1017, 1017 [2012]; Matter of Amarena v DiNapoli, 89 AD3d 1362, 1362 [2011]; Matter of Stage v DiNapoli, 86 AD3d 857, 858 [2011]).
Rose, J.P., Spain and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.